                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

SARAH A. NICKELL,

       Plaintiff,                                    Case No.: 3:19-cv-24

vs.

COMMISSIONER                                         Magistrate Judge Michael J. Newman
OF SOCIAL SECURITY,                                  (Consent Case)

       Defendant.


  ORDER AND ENTRY: (1) GRANTING THE JOINT STIPULATION FOR REMAND
  (DOC. 12); (2) REMANDING THIS CASE TO THE COMMISSIONER UNDER THE
  FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; AND
            (3) TERMINATING THIS CASE ON THE COURT’S DOCKET


       This Social Security disability benefits appeal is presently before the Court on the parties’

joint stipulation to remand this case to the Commissioner for further administrative proceedings

pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. 12. Based upon the stipulation of

the parties, and for good cause shown, IT IS ORDERED THAT: (1) the ALJ’s non-disability

finding is found unsupported by substantial evidence, and the parties’ joint request for a remand

(doc. 12) is GRANTED; (2) this case is REMANDED to the Commissioner under the Fourth

Sentence of 42 U.S.C. § 405(g) for further proceedings; and (3) this case is TERMINATED upon

the Court’s docket. The Clerk is ORDERED to enter judgment accordingly.

       IT IS SO ORDERED.


Date: July 29, 2019                                   s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge
